                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

DIAN K ROHL,                                      )
          Plaintiff,                              )
                                                  )
        v.                                        )   CAUSE NO.: 2:20-CV-46-TLS-JPK
                                                  )
MEDICUS HEALTHCARE                                )
SOLUTIONS, LLC,                                   )
           Defendant.                             )

                                      OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ.

P. 12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over

this litigation.

        Plaintiff Dian K. Rohl invoked this Court’s subject matter jurisdiction via diversity

jurisdiction by filing her Complaint in federal court. As the party seeking federal jurisdiction,

Plaintiff has the burden of establishing that subject matter jurisdiction exists. Smart v. Local 702

Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, Plaintiff and Defendant Medicus Healthcare

Solutions, LLC must be citizens of different states, and the amount in controversy must be more

than $75,000. See 28 U.S.C. § 1332(a). Plaintiff has alleged a sufficient amount in controversy.

Plaintiff has also sufficiently alleged her own citizenship. However, the allegations are insufficient

as to the citizenship of Defendant.

        The Complaint alleges that “Defendant, Medicus Healthcare Solutions, LLC was not a

qualified healthcare provider under Indiana’s Medical Malpractice Act” (Compl. ¶ 2, ECF No. 1);
“the principal place of business of Defendant, Medicus Healthcare Solutions, LLC was the State

of New Hampshire with last known address as 22 Roulston Road, Windham, NH 03087” (id. at

¶ 3); “at all relevant times it was doing business in the State of Indiana” (id.); and “[t]he registered

agent of Defendant Medicus Healthcare Solutions, LLC is Joseph Matarese, 22 Roulston Road,

Windham, NH 03087, USA.” (Id. at ¶ 4). These allegations are insufficient for the purpose of

determining citizenship.

       A limited liability company’s citizenship for purposes of diversity jurisdiction “is the

citizenship of its members.” Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998). The Court

must therefore be advised of the identity of each of Defendant’s members and advised of each

member’s citizenship. Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007) (“an LLC’s

jurisdictional statement must identify the citizenship of each of its members as of the date the

complaint or notice of removal was filed, and, if those members have members, the citizenship of

those members as well.”). It is not sufficient to broadly allege that all members of a limited liability

company are citizens of a particular state. Thomas, 487 F.3d at 533-34 (“blanket declaration” that

an LLC’s member(s) “are citizens of another state,” and “naked declaration that there is diversity

of citizenship,” are both insufficient). Moreover, citizenship must be “traced through multiple

levels” for those members who are a partnership or a limited liability company, as anything less

can result in a remand for want of jurisdiction. Mut. Assignment & Indem. Co. v. Lind-Waldock &

Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

       Given the importance of determining the Court’s jurisdiction to hear this case, Plaintiff

must sufficiently allege Defendant’s citizenship as outlined above. Therefore, the Court ORDERS

Plaintiff to FILE, on or before February 19, 2020, a supplemental jurisdictional statement that

properly alleges Defendant’s citizenship as stated above.



                                                   2
So ORDERED this 5th day of February, 2020.

                                 s/ Joshua P. Kolar
                                 MAGISTRATE JUDGE JOSHUA P. KOLAR
                                 UNITED STATES DISTRICT COURT




                                    3
